Citation Nr: 0211434	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  99-06 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for adjustment 
disorder. 

2.  Entitlement to service connection for status post 
cerebrovascular accident. 

(The issue of entitlement to service connection for adverse 
reaction to vaccines will be addressed in a later decision.) 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from June 1976 to September 
1976 and a period of inactive duty for training in March 
1997.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in San Juan, the Commonwealth of Puerto Rico, 
(hereinafter RO).  The development requested in the January 
2001 remand with respect to the issue of entitlement to 
service connection for status post cerebrovascular accident 
has been accomplished, and this case is now ready for 
appellate review. 

The Board is undertaking additional development on the issue 
of entitlement to service connection for residuals of adverse 
reaction to vaccines pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After providing the 
notice and reviewing the response thereto, the Board will 
prepare a separate decision addressing this issue.

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  The weight of the evidence is against a conclusion that 
the veteran developed 
adjustment disorder or sustained a cerebrovascular accident 
as a result of vaccines administered during inactive duty for 
training.  


CONCLUSIONS OF LAW

1.  Adjustment disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (2001). 

2.  A cerebrovascular accident was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101(24), 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the Board finds that the VA's duties, 
as set out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The veteran was notified of the evidence required for 
a grant of his claims by rating decisions dated in March and 
June 1998, statement of the case dated in February 1999 and 
supplemental statements of the case dated in September 1999 
and March 2002, and a letter informing him of the VCAA dated 
in September 1991.  The Board concludes that the discussion 
therein adequately informed the veteran of the information 
and evidence needed to substantiate his claims, thereby 
meeting the notification requirements of the VCAA.  Thus, 
there is no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
to include medical records from the veteran's period of 
inactive duty for training and private and VA clinical 
records dated through November 2001, has been obtained by the 
RO, and the veteran has not identified any additional 
pertinent records for submission by himself or that need to 
be obtained by VA.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002).  As such, the Board finds 
that the development requirements of the VCAA have also been 
met with respect to the issues addressed in this decision.   

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted. 

II. Legal Criteria/Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).
Generally, in order to prevail in a service connection claim, 
there must be medical evidence of a current disability; 
medical, or in some circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the current disability and the 
alleged in-service disease or injury.  Pond v. West, 12 Vet. 
App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Active military, naval, or air service includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 
3.6(a).  Active duty for training is, inter alia, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes or by members of the National Guard of any state.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Active 
military, naval, or air service also includes any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  
Inactive duty training means, inter alia, duty other than 
full-time duty prescribed for Reserves or the National Guard 
of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d) 
(emphasis added).  

Turning to an analysis of the veteran's claims, the record 
reflects a diagnosis of adjustment disorder following a VA 
examination in January 1998 and evidence of a cerebrovascular 
accident in September 1997.  The essential contention by the 
veteran is that residuals of vaccines administered in March 
1997 during a period of inactive duty for training included a 
cerebrovascular accident and adjustment disorder.  It appears 
that these claims must fail as a matter of law, as service 
connection may only be granted for the residuals of injuries 
sustained during inactive duty for training, and not 
diseases.  Because a cerebrovascular accident and adjustment 
disorder are not injuries, it appears service connection may 
not be premised for these conditions on a period of inactive 
duty training, and that the claims should be denied as a 
matter of law.  38 U.S.C.A. § 101(24); Sabonis v. Brown, 6 
Vet .App. 426, 430, (1994).  

Notwithstanding the above, while the record reflects that the 
veteran did experience an adverse reaction, to include 
chills, headaches, dizziness and nausea, following the 
vaccinations in question during the veteran's inactive duty 
for training, there is no definitive competent evidence 
linking a current disability associated with a 
cerebrovascular accident or adjustment reaction to these 
vaccinations.  In fact, the VA physician who completed the 
November 2001 VA examination specifically found that the 
vaccinations "did not have anything to do with the 
development of the cerebrovascular accident."  While the 
Board has carefully considered the veteran's contention in 
this matter, absent any independent supporting clinical 
evidence from a physician or other medical professional, 
"[t]he veteran's own statements expressing his belief that 
his disabilities are service connected . . . are not 
probative."  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, the lack of definitive competent "nexus" 
evidence linking a current disability associated with 
adjustment reaction or a cerebrovascular accident to the 
vaccinations in question also precludes a grant of the 
veteran's claims.  Pond, 12 Vet. App. at 341, 346; Hickson, 
12 Vet. App. at 247, 253 (1999).  


ORDER

Entitlement to service connection for adjustment disorder is 
denied. 

Entitlement to service connection for status post 
cerebrovascular accident is denied.  


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

